Allowable Subject Matter
Claims 1-3, 5, 8, 9, 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to teach or suggest a filter assembly comprising a basket with a least one
removable filter screens disposed in at least one of the planar side walls of the basket, as required by claim 1 and claim 22, and a handle pivotally coupled to one of the sidewalls of the basket at a first end of the handle, the handle comprising a latch at the first end that is configured to secure the cover against the open top of the basket via a pivoting motion of the handle, as required by claim 1.
While filter baskets with attached lids are widely known in the art, as shown by Custom Wire Baskets, the art fails to teach or suggest the combination of at least one removable filter screen disposed in at least one of the planar side walls of the basket having a lid and a handle pivotally coupled to a portion of the basket at a first end of the handle and also comprises a latch at the first end, configured to secure the lid against the open top of the basket via a pivoting motion of the handle.
Furthermore, as filter baskets are already porous, there would be no motivation for one of ordinary skill to modify the prior art to incorporate a removable filter assembly and pivoting handle to secure the lid to the basket, especially since Custom Wire Baskets teaches the basket and clasp used to the hold the lid shut should be easy for people to use during handling of the basket and that the basket and lid should be designed “so as not to accidently open during the actual washing process.” (How Creative Designs Improve Usefulness of Wire Lidded Baskets). 
In light of the above, it is clear that the rejections of record are untenable and thus the present claims are passed to issue
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792